DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,859,952 to Takagi.

Takagi teaches:
(claim 1)	A fixing device (36) comprising a heater (46) that heats a toner image transferred to a sheet for fixing the toner image to the sheet, wherein 
the heater includes: 
a heater substrate (501) having a facing surface that is to face the sheet and an opposite surface opposite to the facing surface; 
a heating element (51) disposed on the facing surface of the heater substrate and including a plurality of heating element pieces (e.g. 511-517 in FIG.8) arranged in a line in a main scanning direction of the sheet with a gap (56) therebetween; and 
a heat conducting member (60) configured to store heat generated from the heating element and radiate the heat toward the sheet passing over the gap (FIG.14C).
(claim 2)	The fixing device according to claim 1, further comprising a plurality of electrodes (59) configured to energize an electric current to the respective heating element pieces, wherein mutually adjacent heating element pieces of the heating element pieces that are adjacent to each other with the gap therebetween are connected to mutually different electrodes of the electrodes (see Fig. 8, mutually different electrodes respectively joined to the switching element of driving ICs 53; col. 7 lines 20-56; col. 18 lines 6-15).
(claim 3)	The fixing device according to claim 1, wherein the heat conducting member is disposed in a projection area in which the gap is projected in a direction perpendicular to the main scanning direction and a sub-scanning direction of the sheet (FIG.14C).
(claim 4)	The fixing device according to claim 1, wherein the heat conducting member crosses over to both of second projection areas with a first projection area therebetween, the first projection area being an area in which the gap is projected in a direction perpendicular to the main scanning direction and a sub-scanning direction of the sheet, the second projection areas being areas in which the respective mutually adjacent heating element pieces are projected in the direction perpendicular to the main scanning direction and the sub-scanning direction of the sheet (FIG.14C).
(claim 5)	The fixing device according to claim 1, wherein the heat conducting member is located in a location corresponding to a first projection area, of the opposite surface of the heater substrate, in which the gap is projected in a direction perpendicular to the main scanning direction and a sub-scanning direction of the sheet (FIG.14C).
(claim 6)	The fixing device according to claim 1, wherein the heat conducting member has a higher heat conductivity than the heater substrate (metal vs. ceramic) (col.15 lines 33-35).
(claim 7)	The fixing device according to claim 1, wherein the heat conducting member is made from any of aluminum, copper, and graphite (col.15 lines 33-35).
(claim 9)	An image forming apparatus (10) comprising the fixing device according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,859,952 to Takagi.
Regarding claim 8, Takagi teaches the fixing device according to claim 1, wherein the heat conducting member overlaps, in the main scanning direction (X) of the sheet, with projection areas of the opposite surface of the heater substrate, in which the respective heating element pieces are projected in a direction (Z) perpendicular to the main scanning direction and a sub-scanning direction (Y) of the sheet.
Takagi does not specifically disclose overlap by at least 4 mm.
However, Takagi discloses the amount of overlap is such that the gaps 56 are hidden by the heat good conductors 60 such that a temperature drop in the gaps is reduced by transferring the heat of the heat generating members 51 to the heat good conductors such that heating member 46  is controlled to uniform temperature.
Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filing to discover the optimum or workable range of the overlap of the heat conducting member with projection areas in the main scanning direction, as a recognized result-effective variable, by routine experimentation (MPEP 2144.05).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/              Primary Examiner, Art Unit 2852